 In the Matter of TAYLOR MILLING CORPORATIONandAVERY SMITHAND JAMES L. WYKESCase No.' C-1309.-Decided August 8, 1940Jurisdiction:grain milling industry..Unfair Laboi PracticesInterference,Restraint, and Coercionanti-union statements; interrogation con-cerning union activities; threats of discharge; inducing employees not tobecome union members by wage increase.Discrimination:discharge for, unionmembership and activity; charges of dis-crimination as to seven persons, dismissed.Under proviso of Section 8 (3) of Act employer is entitled to dischargeemployees who joined `rival labor organization 'in violation of employer'sclosed-shop agreement.RemedialOrders: reinstatement and back pay awarded.Mr. 'CharlesM. Brooks,for the Board-',Gibson, Dunn & Crutcher,of,Los Angeles, Calif.,by Mr. J. StuartNeary,for the respondent.Mr. George E. Bodle,of Los Angeles, Calif., for Avery Smith andJames L. Wykes.,Messrs.` C. J. HyansandA..1V.' Petersen,of Los Angeles, Calif., forthe A. F. of L.,Mrs. Evelyn Neilson', CooperandMr. N. Barr Miller,of counsel tothe Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charge's and amended charges I duly 'filed by Avery Smithand James L. Wykes, the National Labor Relations Board, hereincalled' the Board, by the Acting Regional Director for the, Twenty-first Region (Los Angeles, ' California), issued its complaint, datedMarch 10, 1939,' against Taylor' Milling Corporation; , Los Angeles;California; herein called the respondent, alleging that the respondenthad engaged in and was engaging' in unfair labor practices affectingcommerce within the meaning of -Section 8 (l`) and (3) and Section2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.IThe,second amendedcharge-thebasis uponwhich thecomplaint issued-was amended during thehearing.See footnote 2,infra.26 N. L. R. B., No. 40.424 TAYLOR MILLING CORPORATION425Concerning the unfair labor practices, the complaint, as amendedat, the hearing,2 alleged'in substance that (1)' on or about various date'sbetween February 29, 1936, and June 24, 1938, the 'respondent dis-charged or laid 'off, and had refused and still refuses to reemploycertain named employees, herein collectively called the chargingemployees, for the reason that each ' of said employees, joined' orassisted one of the labor organizations named in Section II,infra,thereby discriminating in regard to hire and tenure 'of employment ofeach of said employees' and discouraging membership in each of t;hesaid labor organizations; (2) at various times between November 1935and March 10, 1939, the respondent urged, persuaded, warned, andoffered wage increases' to induce its employees to refrainfrom joininga labor organization, threatened its employees, with discharge if they,became or remained members of a labor organization, and made otheranti-union statements; and (3) by the foregoing acts and each of them,the' respondent interfered with, restrained, and, coerced its employeesin the exercise of the rights guaranteed in-Section 7 of'the Act.'Copies of the complaint and accompanying notices of hearingthereon were duly served upon the respondent; upon Smith and Wykeswho filed the charges, and upon the labor organizations hereinafter.named s ' On or about March 27, 1939, the respondent filed ananswer,in which, it admitted certain allegations as to its business but deniedthe jurisdiction of the Board on the ground that 'its business 'did notdirectly or substantially affect interstate commerce; denied the allegedunfair labor practices;,and pleaded certain' affirmatige defenses.'Onor about, the same date, the respondent also filed a demurrer,allegingthat 'the complaint was indefinite, ambiguous, and unintelligible; thatit did not state facts sufficient to constitute a cause of action; and thatthe action against the respondent by its former employees as'seat forth'thereinwas barred by lathes.'Pursuant to the amended notice,'a hearing was held in Los Angeles,'California,. onMarch 27, 28, 29, 30, 31, and April 4, 5, 10,,1,I, 12, "13—14, ' 1939,, before' Thomas H. 'Kennedy, the; Trial Examiner duly,designated by the Board.The 'Board, the respondent, and the.charging employees were represented by counsel and participated inthe hearing.'At the hearing on March 27, 1939, the American Feder-ation of Labor, hereinafter called the.A. F, of L., orally petitioned theTrial Examiner to intervene on behalf of, its locals involved in thisproceeding.Intervention was allowed on March 28, 1939, upon,the]On March 27,1939, the complaint was amended by adding to it the name.of thesuccessor to one of thelabor organizationsinvolved inthis proceeding.By stipulation,the respondent's answer was amendedaccordingly.On March 28, 1939, the complaint was amendedwithout objection 'to show its issuance'as' ofthat date,subsequent to the filing of an amendment to the second amended charge3On or about March 18, 1939,the Acting Regional Director issued an amended notice,continuing thehearing until March 27, 1939,copies of which were duly served upon the parties.4During the hearing, the demurrer was amended to embrace the amended charges as well as the amendedcomplaint. 426DECISIONSOF NATIONAL LABOR RELATIONS BOARDfiling of a written petition therefor, as required by the Board'sRulesand .Regulations.' - Thereafter the A. F. of L appeared by represent-ativesand participated in the hearingFull opportunity to beheard, to examine witnesses, and to introduce evidence bearing on, theissueswas afforded all parties.At the opening of the hearing, the A. F. of L moved, and therespondent-joined in, the motion, to strike allegations in the complaintas to the discriminatory discharge or lay-off ofcertain ofthe respond-ent's employees named thereinThe Trial Examiner denied theniotion''without prejudice to its renewal at the conclusion of theBoard's case. I t was so renewed, at which time the respondent alsomowed.'fo dismiss the complaint.Rulings onthesemotions werereserved by the Trial Examiner.At the close of the hearing, therespondent again, made several motions to dismiss the complaintRiiliiigaon these motionswere likewise reserved.Said motions were,subscquently denied in part and granted in part by the Trial Examinerin his Intermediate Report.At the conclusion of the Board's case,the Trial Examiner grantcd*a motion to conform the pleadings to theproof.'Diiring the course, of the hearing the Trial Examiner ruledon'sevefal other motions and objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyafhrmed, except therulings onthemotions to * dismiss which areaffirmed onlyin so far asthey are consistent with the findings, con-clusions,'and order, hereinafter set forth.On June 12, 1939, the Trial Examiner issued his Intermediate Re-port, copies of which were duly served upon the partiesHe foundthat the respondent hacl'engaged in and was engaging in unfair laborpractices within themeaning ofSection 8 (1) and (3) and Section 2(6) ahd(7) of the Act.He recommended that the respondent ceaseand desist from its unfair labor practices'and take certain affirmative'action, includingan award of back pay to William V. Johnson and,the reinstatement with back pay of Avery Smith, James L. Wykes,Walter Crouch, J. L. Cross;, Phillip G. Nash, Everett Cleland, alidCharles Walling who, he found, were discriminatorily discharged.Hefurther found that the respondent had not engaged in unfair laborpractice's within themeaning ofSection 8 (3) of the'Act with respectto 'S: E. 'Miller and Steven E. Abbott, and recommended that therefevant'allegationsof the complaint be dismissed.Exceptions to the Intermediate Report were filed by the respondentand the A. F. of L. on July 13, 1939.On August 8, 1939, the respond-ent filed a brief in support of its exceptionsPursuant to notice duly'Article II,Section 196The respondent and the A F of L took exception, claunin, denial of due processThe ceceptioos arehereby denied.See National LaborRelations Board v Consolidated Edison Company of New York, Inc ,305 U. S. 197 TAILOR MILLING CORPORATION427served upon the parties, a hearing was held before' the Board in Wash'meat.Both the respondent and the A. F. of'L. were represented-bycounsel.The charging employees did not appear.A. F., of L. to the Intermediate Report, and the respondent's brief.In, so far as said exceptions are inconsistent with the findings, con-clusions, and order hereinafter set forth, the Board finds thetii to be'without merit.'After the close of the hearing, on May 13,1940, by stipulation of all'the parties, copies of certain relevant contracts were offered in evidence.We hereby accept the evidence so offered and it is 'Herebymade a part of the record in this case. ' 'Upon the entire record in the case, the Board makes the following:'FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENT 7The respondent, it Delaware corporation having its principal officeand place of business in Los Angeles, California, is engaged.in themanufacture and sale of livestock and poultry feeds, and the processingand; sale of grain products and fertilizer materials.It also owns andoperates two subsidiaries in Oakland and Stockton, California, re-nspectively, neither of which is involved in this proceeding. , At itsLos, Angeles plant, the respondent normally employs about 50 to 60warehousemen and truck drivers.,During the year 1938 the respondent used in excess of 129,000 tonsof raw materials, more than 43,000 tons, or about 34,per cent, of whichw6re purchased and shipped from outside the State .of California:During the same year, 5.47 per cent of the respondent's finishedproducts were sold and delivered outside the State and, to foreigncountries.The gioss sales for the year amounted to about $5,200,000:The respondent contends that too infinitesimal a volume of theraw materials and finished products transported to and from its LosAngeles plant move across California- boundaries to affect the totalstream of interstate and foreign commerce.This contention is nottenable.' .I I'llII.THE ORGANIZATIONS INVOLVED"''International Longshoremen's and Warehousemen's Union, Local1-26, herein called Local 1-26, is a labor organization affiliated withthe Congress of Industrial Organizations, herein called the C. I. 0.7The findines in this sect ion ate based on a st ipulvtion of facts8See NationalLabm Relations Board v Fanblotl, et ht , doing businessasSonterr die]IfgCo. andSomersetMfgCo , 306 US 601, NationalLaho, Relations Board v Cowell Portland Cement Company,108 F(2d) 198(C C A.9). 428DECISIONSOF NATIONALLABOR RELATIONS BOARDIt, admits to membership, all of the respondent's warehousemen andtruck drivers.International Brotherhood of Teamsters, Chauffeurs, Stablemenand Helpers of America, Local 208, herein called Local208, is a localof the International Brotherhood of Teamsters, Chauffeurs, Stable-men and,Helpers of America, herein called the Teamsters, -affiliatedwith the American Federation of Labor, herein called the A. F. of L.It admits to membership the respondent's truck drivers.Flour,Grain,Feed,CerealWarehousemen's Local Union 757,herein called Local 757,was alocal of the Teamsters, affiliated withthe A. F. of L.. It existed as a labor organization until about Decem-ber 1938 and admitted to membership the respondent's warehousemen.Flour, Feed and Cereal Workers Union, Local 21830, herein calledLocal, 21830, ' affiliated. with the A. F., of L., is the successor labororganizationtoLocal 757.III.THE UNFAIR LABOR PRACTICESA. Interference,restraint,and coercionIn either November or,December 1935, Local 208 began to organizethe respondent's employees and by February 1936 about 65 per centof the employees had become affiliated with that organization.Dur-ing that . period the respondent through its plant 'superintendent;Felix Dosier,9 plainly expressed its opposition to the unionization ofits employees and sought to elicit information from them concerning'their organizationalactivity.In December 1935 William Johnson, a truck driver, told Dosierthat if he [Johnson] continued to haul from the harbor he would haveto, join the' truck drivers' union.10Dosier replied that "he didn'tto belong to the union to haul out of the harbor, that they wouldn't :put this, truck on,that run," adding, "they wasn't ready to close theplant down yet." Johnson was laid off at the end of February 1936.11Shortly before Johnson's lay-off Dosier asked Avery Smith,a ware-houseman,whether he [Smith] "knew anything about the- "union"or "of any of the boys that had joined the union," and whether he"thought the men was really going to organize," and said to Smith,."thereis not goingto be a union in this.mill as-longas I amsuperin-'Dosier,left the plant about August 15, 1937, for a period of 3 months because of illness.,He returned fora brief period'but in April 1938 suffered a cerebral hemorrhage which totally sncabacitated him.He wasunable to testify at the hearingConsequently the statements hereinafter set forth,which were imputedto hun, stand undenied upon the record.`Whilewe have taken into consideration the respondent's,unavoidable inability to offer Dosser as a witness,there is nothing in the record which leads us to doubtthe veracity of the witnesses testifying to Dosier's statements and conductiGLocal 208 was apparently demanding that the truckers hauling in that area become members ofthe union.iiJohnson's lay-off is discussed more fully in Section IIIC, antra. TAYLOR MILLING CORPORATION' f'429tendent here . . . all of the' men that does not join' the union; 'andthose men that have joined the union that'drop out' of'the union'Iam going to see that they get a'raise, and those men tli'at don't dropout, it is just going to be too bad." J. L. Wykes and J. L. Cross,other warehousemen, testified to similar conversations' with' Dosierat about the same time.We find that such conversations occur"redas related by Wykes and Cross.iBetween November or December 1935 a'nd March 1936, Johnson,Smith, and Wykes had applied for membership in Local 208. Smith,Wykes, and Cross testified without contradiction and `we find thatthey had received wage increases about the' middle of March 1937.We further find that as revealed in Dosier's statements to the`employ-ees, such wage increases were given to discourage' their 'affiliationwith the Union. Smith and Wykes did not thereafter perfect theirmembership in Local 208 and the organizational movement amongthe men subsided.'' ' ,''',In August 1936' Walter Crouch applied to Dosier fora job.','' Dosierasked, "Do you belong to any, union organization?" ' Crouch re-sponded, "No . . . Do I have to be a member in order to get a: job?"And Dosier replied, "If you want a' job you let the union'alone:"In March or April 1937 Local 208; together with Local 598, 'a'gen-eral warehousemen's'union also affiliated with the A. F! of L.;'iigaininitiated an organizational campaign among the respondent's em-ployees.Early in April, Wykes and Smith made second applicationsfor union membership and became active in union affairs. , "Aboutthe same time Crouch applied for membership.,Thereafter on nu-merous occasion's, Dosier attempted to elicit union information'fromCrouch.On one such occasion, about the end :of April, Dosier askedCrouch "to tell me about this union."Crouch replied that he had"nothing to say," and Dosier said, "Red, I am perfectly satisfiedwith your work . . . I think it is a shame . . . that you aregoing to let yourself tie up in this union . . . because . . . Ishall ' discharge every man I find connected with this union." 12Afew days after Smith and Wykes were dismissed on May 1, Dosierapproached Jake Hobbs, an employee in charge, of the fertilizerdepartment,13 and asked him "how I felt about unions, andpromised me that if I would stay out of the union at this time that hewould see to it that my salary was raised sufficiently to satisfy me inreturn for my loyalty to the company; to which I agreed." Shortlythereafter Hobbs received two successive"raises.Between May andAugust 1937, he had several other conversations with Dosier, which12 In June 1937 Dosier transferred Crouch to another department.On May 1, 1937, Smith and, Wykeswere both dismissed by Dosier.The circumstances surrounding their dismissals are set forth more fullyin SectionIII B,infra.13Hobbs left the respondent's employ voluntarily in June 1938. 430DECISIONSOF NATIONAL LABOR RELATIONS BOARDHobbs described as being "nearly all alike.He would try to pumpme about certain individuals." 14We find that by Dosier's anti-union statements and threats of dis-charge, his repeated solicitation of union information, and his offerand grant of wage increases to discourage union affiliation, therespondent interfered with, restrained, and coerced its employees inthe exercise of the rights guaranteed in Section 7 of the Act.15B:- The strike and subsequent agreements with the TeamstersAbout July or August 1937, Local 757 was formed and the ware-housemen who were members of Local 208 and Local 598 were trans-ferred to the new organization."In August 1937 representatives of Locals 208 and 757 jointly madeseveral efforts to confer with the respondent regarding recognition oftheir organizations.These efforts failed and on August 23, 1937,the two locals called a strike among the respondent's employees.The strike lasted 2 days. It was terminated upon an agreement 11between the respondent and Locals 757 and 208 and the strikersreturned to work.The agreement providedinter aliafor the exclusiverecognition of each organization as the representative for the re-spective members in its jurisdiction, and that all non-striking employ-ees were to become union members by noon the next day, August26.18Immediately thereafter the respondent entered into collectivebargaining negotiations then being currently conducted by the MillingAssociation,!' of which the respondent was a member, with repre-sentatives of Locals 208 and 757.On October 1, 1937, the MillingAssociation and Local 757 entered into a written agreement for the11Therespondent sought to impeach the testimonyofHobbs by variouscharacterwitnessesRobertDosierstated thathe knew Hobbs to have "areputation of being an exaggerator" but that hewas notconvincedthathe would lieunder oath"The TrialExaminer found, "inview of all thetestimony andfrom his observationof thewitness," thatHobbs' testimony was credibleWe concurin his conclusioniEThe respondent urges that all the evidenceof Dosior's statementsand acts setforth above should bestricken because, among other reasons,the asserted failure of the complainants to file chargespromptlyoperated to preventthe respondent from offering its former superintendent,Felix Dosier,as a witnessInthis connection the respondent states in its brief"They [the complainants]have slept on their rights,and although there is no statute of limitations provided in theAct the equitable doctrine oflaches, webelieve,applies."We find this contentionto be without meritSec3fatter of Colorado lfilling andElevator CompanyandDenverTradesand Labor Assembly,11N LR B 66, 68, and footnote29,infra16The record does not disclose the purpose of this transfer of jurisdiction from one local to another of thesame'parent organization,the Teamstersi7The memorandum of the agreement,which was not signed by the parties,reads as followsIt is agreed that Flour,Feed, Cereal&Warehousemen'sLocal 757and the Truckdrivers Local 208 bethe sole bargaining agency for the respective members in their jurisdiction,and that there shall he noill-feeling between the employees of the Taylor Milling Corporation who left the premises on Mondayafternoon,August 23,1937 and those who remained,but will becomepaid-up unionmembers by noonAugust 26,1937There shall be full cooperation between the employees and the employer, the TaylorMilling CorporationThirty-eight strikers signed the document,which was treated by the parties as a designation of the unionsas their bargaining agent18Thereafter a system of shop stewards was established in the respondent's plant for the purpose of dealingwith grievances10An association of employers engaged in the industry in that region TAYLOR MILLING CORPORATION431duration of 1 year covering certain specified categories of warehouse-men and other employees, exclusive of truck drivers.That writtenagreement provided that when Local 757's membership among therespondent's employees constituted 51 per cent all new persons' em-ployed in the categories enumerated should become members. ofLocal 757 of the Teamsters within 15 days of employment.20 -, OnApril 1, 1938, this agreement was modified in writing by the partiesto provide that both present employees and new employees mustbecome members of the appropriate local of the Teamsters.Therespondent contends, and we find, that this modification was merelya clarification of the terms of the original understanding betweenthe parties.21On the basis of the record we find that the writtencontract of October 1, 1937, with Local 757, was a closed-shop contractcovering all categories of employees of the respondent except truckdrivers.The respondent (lid not enter into a written contract with Local208 on October 1, 1937.However, both the respondent and Local208 maintained that the respondent entered into an oral agreementwith Local 208 covering the truck drivers as a result of the same segotiatlons and at the same time that Local 757 secured its written agree-ment covering other categories of employees.Dexter Lewis, president of Local 208, testified that such an 'oralcontract was entered into with the Milling Association, including therespondent, obligating the latter's members who operated trucks topay the wage scale and abide by the working conditions as negotiatedby written agreement between the Teamsters locals and the MotorTruck Association of Southern California, an organization of employ-ers engaged in the trucking business in that area.22At the hearingthe respondent denied that it was committed to the full scope of Local208's oral agreement with the 'Milling Association.23However, it didadmit, and we find, that it was committed to the recognition of Local208 as the sole bargaining agent for its truck drivers.The respondent and Local 208 also contend that the oral agreement20Excepted were casual and seasonal labor21HerbertV Nootbaar,the iespondent's representative in these negotiations,testified with regard to themodification of April 1, 193$,that the Teamsters'representatives stated that they believed that a certainportion of the contract as it was originally written left room for a "misundeistanding"and that they re-quested a iewritmg of the contract for that reasonAage Peteisen,regional representative of the Teamsters,testified that the amendment was designed tomake the subsisting contract"air tight "22Lewis testified that it was Local 208's practice to enter into one such written contract within a geo-graphical area and to make oral agreements on the same terms covering truckersemployed byconcerns inthat area which were not parties to the written contract but which operated trucks incident to their prin-cipal business23Herbert V Nootbaar,the manager of the respondent's grain department and its representative in thecollective bargaining negotiations,testified that he had no recollection of having made a comnntnient asto the wages and working conditions of the respondent's truck drivers, saying"I feel sure I wouldn't havebecause of operations,as we had them were unprofitable,and we were trying to work our operations some-what differently from the other mills in the sense that . the other folks had themdoing strictlydriving and we were truing to operate a system of the diners being salesmen and making the deliveriesin other words a seem-office man " 432DECISIONSOF NATIONALLABOR RELATIONS BOARDprovided as, a condition of employment that all truck drivers shouldbecome and remain members of Local 208. Local 1-26 disputes thatcontention.We' are of the opinion that the respondent and Local 208 enteredinto an oial closed-shop contract covering the respondent's truckdrivers on or about October 1, 1937, and that such agreement was stillin effect on June 24 and 25,1938 .21 In the first place the strike settle-ment agreement of August 25,, 1937, provided that all persons thenemployed by the respondent, including truck drivers, should becomemembers of the appropriate local of the Teamsters.The respondenttestified that during the negotiations following the strike settlementit orally agreed with Local 208 that the subsisting strike settlementagreement was. toIcontinue.This testimony is not contradicted andthere is nothing in the record which'causes us to doubt its veracity.In the second place the written contract with Local 757, coveringwarehousemen and other employees except truck drivers, emanatingfrom- the same negotiations, was, as we have found, a closed-shopcontract.'Herbert V. Nootbaar, the respondent's representative inthe negotiations, testified at the hearing that during the course of thenegotiations' on the closed-shop question no distinction was madebetween truck drivers and other employees, that lie understood thathe was dealing with regard to' all employees of the respondent, andthat lie agreed on behalf of the respondent that the respondent wouldrequire membership in the appropriate locals of the Teamsters' organ-izations as a condition of employment of, all, its employees, includingtruck,'drivers.Finally the actions of both respondent and Local 208,as will be set forth subsequently, were consistent with a closed-shopagreement covering truck drivers.On the basis of the entire record we find that the respondent andLocal '208 entered into an oral closed-shop agreement covering therespondent's truck drivers on or about October 1, 1937.25We furtherfind that such closed-shop contract was still in effect on June 24 and' 24 On June'24 and 25, 1938, a'strike occurred among the respondent's employees which resulted in the dis-charge of three truck drivers, Phillip O Nash, Everett Cleland, and Charles walling, because they hadjoined the C. I. 0See facts statedinfra85This finding is in no way inconsistent with the previously stated testimony of Dexter Lewis, presidentof Local 208, that the Milling Association including the respondent agreed to abide by the wages and workingconditions provided in a master agreement with the Motor Truck Association of Southern California.The master agreement was introduced into the record by stipulation of the parties after the close of the hear-ing and after the case was transferred from the Regional Office to the Board It reveals that its termsbecame effective on November 2, 1937 It does not expressly commit each employer to operate a closed shopbut contains the following provisionThe Union agrees that . . members of the Association will be notified not less than thirty-six (36)hours before any regular employee, member of the Union, of a member of the Association be takenoff the job because of his failure to maintain good standing in the Union.However, in view of the uncontroverted testimony of the respondent that it agreed to a closed shop, it isunnecessary to determine whether this clause creates a closed-shop contract and equally unnecessary todecide whether the respondent agreed to abide by all of the terms of the master agreement TAYLOR MILLING CORPORATION43325, 1938, since a period of 8 to 10 months is not an unreasonablelength of time for such a contract to extend.26About the end of March 1938, Local 1-26 commenced organizationalactivities among the respondent's employees and.obtained a numbei:of applicants for membership, including the respoiident'rs three truckdrivers.27On the morning of Jiine 24, 1938, employees who-,had joined,.Local1-26 appeared at work wearing C I. 0. buttons. C. J. 'Hyans, a'representative of Local 757, came to. the plant during the morning.He in turn summoned Pitts, a Local 208 representative.Hyansdiscussed the situation with the 'management.Nootbaar testifiedwithout contradiction that Hyans said "they'were going to exorcise{their prerogative [under the current contracts] of insisting that . allthe men on the job be A. F. of L. men, and that they would determinethat and instruct us which men we could permit to remain on the, joband those we could not."We find that the statement was made asrelated.The management acquiesced in the demands,of Locals 757and 208.During the lunch hour Hyans and Pitts told the employeesthat "those who wished to remain A. F. of L. could remain ' .''.. , on the,job and those who were C. I. 0. men could not work there.There-upon, the employees were separated into two groups -one groupconsisting of those who chose to remain members of the A. F. of L.,the other consisting of those who refused to relinquish, their affiliation,with Local 1-26 of the C. I., 0.Robert Dosier, plant.superiiitendent,at the request of Hyans, removed the time cards of the men in the .C. I. 0. group.The employees in the CA. O. group wereI then toldthat they would have, to relinquish their jobs and were requestedto leave the respondent's premises. ' They did so and during the,afternoon formed a picket line at the entrance of the respondent'splant.The three truck drivers were not at the plant at the time,of rthe above-related incidents but returned from their delivery routesbetween 4 and 5 o'clock that afternoon.All three were wearingC. I. 0. buttons when they made their, daily report to Jack K. Skiniier,the respondent's truck dispatcher and order clerk, .and joined the'_picket line the following morning, June 25.28The discharged em-ployees were replaced by new employees furnished by Locals. 757and 208.'29 See footnote24,supra27Phillip C Nash, Everett Cleland, and Charles Walling26Their allegedly discriminatory discharge is discussed in Section III,C, infra 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDC.The discharges1.Johnson, Smith, and WykesWilliamV Johnson29was employed by the respondent aboutJuly 1935 as a warehouseman and subsequently, beginning about theend of November 1935, as an "extra truck driver." In the lattercapacity he was paid 40 cents an hour.About the first of December1935, he applied for membership in Local 208 and became active inorganizationalwork.On February 29, 1936, he was discharged.On March 15 or 16, 1936, he obtained substantially equivalent em-ployment.He does not desire reinstatement with the respondent.Shortly after his affiliation with Local 208, Johnson informedDosier, as previously related, that if he "continued to haul feed andfoodstuffs from the harbor ... [he] would have to join the truckdrivers' union" and was advised ". . . if the men had to belong tothe union to haul out of the harbor, that they wouldn't put thistruck on that run."About, a month later, a few days prior to Febru-ary 29, Dosier told Johnson that lie would no longer he needed because"we are laying that truck off the road."To this Johnson remarked,"I know that isn't the reason," and Dosicr replied, "Well, I have togive you some excuse." Johnson was the only driver discharged atthis time.Just. after the termination of Johnson's employment, about thefirst of March, Dosier said to Cross, another warehouseman, "I gotrid of a rat a while ago [referring to Johnson] ...The son-of-a-bitch,he has been in here trying to organize the mill, trying to got it to gounion . . .There will be no union here as long as I ani here."The respondent contends that Johnson was laid off when therespondent decided to discontinue the use of the truck which he wasdriving.The evidence does not support that contention. Johnsontestified without contradiction that on March 4, 1936, lie saw thetruck which he had been driving "on the road" being operated by adriver whom he did not i ecognize.30We find therefore that Johnson'struck was continued in operation.2iThe respondent contends in its brief that the doctrine of ]aches should estop the Board from consideringthe allegations in the complaint concerning Johnson's discharge because of his failure to file charges morepromptlyWe do not agree with this positionThe Act contains no period of limitation on the vindicationof the public rights protectedWhere we considered a similar contention inMatter of Colorado Milting &Elevator CompanyandDenver Tradesand LaborAssembly,11N J, R B 66, we held the doctrine of lathesinapplicable to the proceeding under the Act, statingThe Board acts in the public interest to effectuate an important national policy designed toeliminate the causes of certain obstructions to the free flow of commerce by the mitigation and elimina-tion of unfair labor practices which tend to cause industrial strife and unrestSuch benefits as theBoard's remedial orders confer upon individual employees are only incidental to the exercise of itspower to effiotuatc the policies of the Act by remedying conditions created by unfair labor practicesIt is well settled that the equitable principle of lathes is not applicable to the government acting in thepublic interestSeeUnitedStates vNashville,Chattanooga & StLouisRailwayCompany,118 U S120, 125,Undid States v Beebe,127 U S 338, 344,United States v Insley,130 U S 263, 266,Federal TradeCommission v Algoma Lumber Co et at, 291 U S 6730At oral ar_ument counsel for the respondent stated that the truck Johnson had been driving was nottaken out of op,,ation but that the harbor run had been discontinued following Johnson's lay-off. TAYLOR MILLING CORPORATION435The termination of Johnson's employment occurred at a time-whenthe respondent was actively and successfully resisting Local 208'sfirst organizational effort among its employees, as we have found inSection III A,supra.Johnson was discharged by Dosier as part, ofthe respondent's then current campaign to discourage the organization,of its employees after Dosier had directly threatened to discontinue'the harbor run for that express purpose.Upon all the evidence wefind that the respondent discharged Johnson because of his aflilliitionwith and activity in behalf of Local 208.31Avery SmithandJames L. Wykesentered the respondent's employin June 1935 as warehousemen.We have previously mentioned theiraffiliationwith Local 208 during its first membership drive in-1936and their failure to perfect their membership under threats of dis-charge.In the spring of 1937, during Local 208's second drive, theyagain made application for membership in Local 208 and thereafteractively solicitedunion applications from then fellow workers.Both were discharged about a month later, on May 1.32They desire-reinstatement.-'Around the end of April 1937 Felix Dosier told Crouch, on oneoccasion when he was appealing to Crouch for union information,'"You know, Wykes and Smith are the two ring-leaders in this unionbusiness and . . . 1 am going to get rid of them . - . I shall dis-charge every man that I find connected with this union . :-,this isjust between you and I. 1 haven't any witnesses, nor neither.hiiveyou.My word will stand just as good as yours."Moreover, on May1, the date of their dismissal, Dosier said to Hobbs, "Well, you knowMr. Wykes and Smith are getting their time in full today, don't you-?Of course, it is not over union activities . .We don't have to, usethat reason."Dosier approached Smith and Wykes at their "station" in the plantearly on- thii morning of May 1 and advised' them that they ti- ere"being let out."Smith asked, "What was the cause of the lay-off."Dosier replied that it was "due to a slackening of production, thatthey had to make a change, and they were going to put some of themen on nights on days." Later that day when Smith and Wykeswent to Dosier for their pay checks, Smith reminded him that "there'31The respondent argues that the cessation of Johnson's employment was a lay-off and not a dischargeand that he had made no application for reinstatementWe reject that contention'in our finding above,but even if contrary to our finding Johnson was laid off and not discharged the respondent's action withrespect to him was discriminatory within the meaning of Section 8 (3) of the Act and no application forreinstatement vas necessarySeeMatter of Greyhound Lines, IncandLocalDivisionNo1063 of the Amal-gamatedAssociationof Street, Electric Railway & MotorCoachEmployees of Arnerica, IL R B 1, enforcedinNational LaborRelationsBoard v Pennsyloanta Greyhound Lanes,91 F (2d)178(C C A 3),303U S 26132Charges that Smith and Wykes were discriminatorily discharged Here filed with the Board by theA F of L shortly after their dismissals, about May 4, 1937, and were subsequently withdrawn by theA F of L about July 23, 1937 The respondent urges that the doctrine of laches is applicable and barsconsideration of the allegations of the complaint with respect to these individualsWe find no merit in.that contentionSee footnote 29,supraEqually untenable is the contention of the respondent that theBoard is estopped by its failure to issue a complaint on the A F of i, charges from prosecntmg the presentcharge and complaint. See footnote 36,1nfra. 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas lots of men,in the mill that had been there a very short time."At the same time, Smith offered to do manual labor on the so-called"bull gang'." until the respondent's production again increased.Dosier did not 'accede to that suggestion, saying "it couldn't bedone . ,. . `I just got, to let you go.' "Wykes also asked for workon the "bull gang" and Dosier refused, saying "they needed men thatwould work overtime.;" ,.No other employees were laid off on or about May 1.Thereafter,Smith and Wykes were replaced by two employees with more senioritybut two other employees, with less seniority, namely Jess Luttrell andCrouch, were promoted from manual labor to work on the packingmachines, which was the type of work Smith and Wykes had beenengaged in at the time of their discharge.The respondent maintains that Smith and Wykes were laid offbecause of a "slackening of production" and because of their unwill-ingness to work overtime.There is no dispute that there was aslackening of production, but the men's alleged unwillingness towork overtime is controverted.It was the respondent's practice to permit its employees the choiceof working overtime unless the pressure of work was such as to neces-sitate its demanding that everyone work beyond 4 o'clock.Smith andWykes both admitted that they had frequently left the plant promptlyat 4 p. in. when overtime work was available, but denied havingever,ignored a blanket overtime order, with one exception in the caseof,Smith.On December 24, 1936,.Smith quit at 4 o'clock, allegedlywithout knowing'that overtime work had been ordered.However,he,was penalized for that action by the loss of a day's work.RobertDosier, who until his promotion to plant superintendent in 1938, had,been warehouse foreman, testified that Smith and Wykes had workedovertime but that such occasions had been" few and far between" andthat the real complaint against them was "their failure to cooperatewith the, company in working until the work was done within a reason-able,time.'.'.That testimony indicates that the respondent may havehad cause, to believe Smith and Wykes indifferent toward overtimework.But upon the evidence as a whole, particularly Felix Dosier'santi-union bias and activity and his statements to Crouch and Hobbsregarding these dismissals, we are satisfied and find that the respondentutilized the occasion offered by the reduction in production to dis-charge Smith and Wykes because of their membership in and activityon behalf of Local 208.Prior to their dismissal, Smith and Wykes were earning 6232 centsand 55 or 5832 cents an hour, respectively.Between May 1, 1937,and the, date of the hearing, Smith earned about $1,000 and Wykesabout $1,050.At the time of the hearing both were employed by theWorks Progress Administration. TAYLOR MILLING CORPORATION,.437We find that the respondent discriminated with regard to the hireand tenure of employment of William V. Johnson, Avery Smith;; andJames L. Wykes, thereby discouraging membership in Local,208 andexercise of the rights guaranteed in Section 7 of the Act.2.Crouch, Cross, Miller, and Abbott , ,Between August 1937, when bargaining relations ,were 'establishedbetween the respondent and Locals 208 and 757, ,and.the advent ofLocal 1-26 about April 1938, the respondent discharged or laid offfour employees: Walter Crouch, J. L. Cross, S. E. Miller, and StevenE. Abbott.The complaint alleged that such discharges, or lay-offswere due to their activities on behalf of Local 757. In,its ; answer,the respondent denied -the- allegations, and pleaded that said dischargesor lay-offs were for "just cause."'Crouchwent to work for the respondent as a warehouseman inAugust 1936.He applied for membership in Local 208 about thefirst of April 1937, and after the formation of Local 757 about July1937, transferred his affiliation thereto.In August he participated inthe strike conducted jointly by Locals 208 and 757 and after its termi-nation returned to work.He was laid off about a month later, onSeptember 30, the day before Local 757's bargaining contract becameeffective.The respondent contends that Crouch was dismissed because ofinefficiency and in pursuance of a vote of the union membershipconducted by the shop stewards.33This contention is supported bythe evidence adduced at the hearing.Because of a seasonal slump,the respondent was faced with the necessity of laying off one or morewarehousemen.Robert Dosier, who was then acting plant superin-tendent in the absence of his father, suggested to the shop stewardsthat either Crouch or one Claude Floyd should be laid off-Crouch,because of his unsatisfactory work during the preceding. month '14and Floyd because he had the least seniority.There being no, una-nimity among the stewards, Dosier proposed that the choice betweenCrouch and Floyd be made by the employees.35A secret ballot wastaken by the stewards without inteference from the respondent andCrouch rather than Floyd was chosen for lay-off., The respondentadhered to that choice.The Trial Examiner found that Crouch "was discharged becauseof his refusal- to supply respondent with information concerning the33 Stewards were stationed in the plant immediately following the respondent's recognition of Local 757as the bargaining agent for the warehousemen,after the termination of its August strike,but before theexecution of its October 1 contract34The record discloses that Robert' Dosier had had cause on two different occasions to complain to'theshop stewards about Crouch's poor sewing of grain sacks and the resultant loss of grain therefrom.35All the employees including Crouch were members of the union because of the existence of the closed-shop strike settlement agreement of August 25, 1937.323429-42-vol 2G29 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDactivities of the Uniori."The incidents relied upon by the TrialExaminer occurred in the late spring of 1937, during a period of openhostility toward Local 208, whereas Crouch's lay-off did not occuruntil the respondent had recognized and granted Local 208 a unionshop.We find that by laying off Crouch the respondent did notdiscriminate with regard to his hire and tenure of employment withinthe meaning of Section 8 (3) of the Act.Crosswas employed by the respondent as a warehouseman for thesecond time in 1932, having previously been so employed for a periodof about 4 years. In May 1937 he applied for membership in Local208 or Local 598 and later transferred to Local 757.He activelysolicited union memberships and in addition held office in Local.757.He participated in the August 1937 strike and thereafter returned tohis regular work as a sack sewer. In January 1938 he was assignedto the "bull gang," as a laborer.He was laid off, together with fiveother persons, including Miller and Abbott, on February 16, 1938.Local 757 sought to secure an adjustment of Cross' grievance butdid not regard his lay-off as a discrimination to discourage unionmembership.Cross' lay-off was out of seniority and was protestedby Local 757 on that ground.Thereafter, the respondent gave hima week's severance pay and agreed to reemploy him as a casual worker,but refused to reinstate him as a regular employee.Cross did notaccept the offer of casual employment.The respondent contends that Cross was laid off because of "slackwork" and because "he was too old to handle his end of the work."At the time of the hearing, Cross was 59 years old.There is a conflictin the evidence concerning Cross' efficiency, but in our view of thecase it is unnecessary to resolve that conflict. In February 1938when Cross was laid off there was a subsisting. contract between therespondent and Local 757 which had been in existence for approxi-mately 4 months.There is no showing during that period of hostilityon the part of the respondent toward Local 757 or antagonism towardindividual employees because of their union membership.Under allthe circumstances we find that Cross' discharge or lay-off on February16, 1938, was not an unfair labor practice within the meaning ofSection 8 (3) of the Act.MillerandAbbottwere employed by the respondent as warehouse-men in the fall of 1937, Miller in August, prior to Local 757's strike,and Abbott in October, during the existence of Local 757's bargainingcontract.Both applied for membership in Local 757 shortly afterbeing hired.They were laid off in order of seniority, on February 16,1938.About May 15, 1938, the respondent offered, through Local757, to reemploy them.Local 757 was unable to locate either one ofthem and furnished the respondent with new employees instead. TAYLOR MILLING CORPORATION439The repondent contends, and the Trial Examiner found, that Abbottand, Miller were discharged or laid off because of "slack work."Weagree with the Trial Examiner's finding.The charging employees didnot except to this finding.Therefore, we will not discuss the evidencein detail.We find that the respondent has not, by discharging Walter Crouch,J.L. Cross, S. E. Miller, and Steven E. Abbott, discriminated inregard to their hire or tenure of employment within the meaning ofSection 8 (3) of the Act.3.Nash, Cleland, and Walling 36About 3 months subsequent to the advent of Local 1-26, on June24, 1938, the A. F. 'of L. closed-shop contracts were invoked and theC. I. 0. strike occurred at the respondent's plant.As previouslystated, the respondent's three truck drivers,Phillip G. Nash, EverettCleland,andCharlesWalling,participated in the strike 31 and werereplaced by new employees furnished by Local 208.All three menapplied for membership in Local 1-26 about March 1938.They werethen members of Local 208 in good standing and continued to be atleast until their alleged discharge on June 24.38The respondent maintains that Nash, Cleland, and Walling weredischarged pursuant to its subsisting closed-shop contract with Local208 within the proviso to Section 8 (3) of the Act, and, alternately,that they were not discharged but voluntarily quit in sympathy withthe striking warehousemen.The weight of the evidence supportsthe contention that they were discharged rather than that theyvoluntarily quit, and we find that the respondent discharged thethree truck drivers.39If the closed-shop contract was valid within36The respondent contends that the Board is barred from prosecuting the present charge and complaintas to these three employees because previous charges alleging their discriminatory discharge had beendismissed by the Board without issuance of a complaintThe contention is without merit,but inasmuchas we find these three discharges were not in violation of the Act it is unnecessary to consider it in detailHowever,we point out in passing that the doctrine ofres ludicatacannot prevail under the circumstanceshere disclosed since the prior charges were dismissed without any adjudication of the meritsSeeMatterof Ingram Manufacturing CompanyandTextileWorkers Organizing Committee,5 N L. R. B. 90837On the afternoon of June 24,after completing their respective daily "runs," they drove into the plantgrounds wearing their C I 0 buttonsThey were not given their orders for the next day, as was custom-aryThe following morning they joined the picket line33During the hearing it was stipulated that dual unionism was cause for expulsion from Local 208Al-though Local 208 had not formally expelled,or instituted expulsion proceedings,on June 24,against Nash,Cleland,and Walling, the union representative demanded that the respondent dismiss them for theirrefusal to relinquish their membership in Local 1-26, in accordance with the terms of Local 208's subsistingclosed-shop contractThe respondent did not act unreasonably by acceding to that demandSeeMatterof United Fruit CompanyandInternational Longshoremen&1Varehousemen'sUnion,District #3,Local #901,affiliated with C 10 ,12 N L R B 404,!Matter of AnsleyRadioCorporationand Local1221,United Electrical& Radio Workersof America, C 10 , 18 N L R B , No 10837The three truck drivers testified that they returned to the plant from their daily runs between 4 30 and5.30 p in on June 24They were wearing their C I 0 buttons Each was met by Jack Skinner, therespondent's dispatcher in charge of the drivers, who said to them that their C I 0 buttons indicated that,they would be on the picket line instead of working the next dayEach was also told by Skinner that thetruck drivers could not work for the respondent if they wore C. I 0 buttons or were members of the C. I. 0The three turned in their reports and left the plant.They returned the next morning and, with a group ofemployees who had gone on strike the preceding day, went to Superintendent Dosier at the plant and toldhim they were ready to go to work.Dosier told the group that because of the respondent's agreement with 440DECISIONS OF, NATIONAL LABOR RELATIONS BOARDthe proviso to Section 8 (3), the discharge of the three truck driversby the respondent was not a violation of the Act.isnot precluded from making an agreement requiring membershipin a labor organization not established, maintained, or assisted byany action defined in the Act as an unfair labor practice and whichis the representative of the employees, as provided in Section 9 (a),in the appropriate bargaining unit covered by such agreement whenmade.The oral contract was entered into by the respondent withan unassisted labor organization.At the time of its execution, onor about October 1, 1937, Local 208 represented a majority of therespondent's truck drivers, and we so find.We also find that thetruck drivers employed by the respondent constituted, at the time ofthe making of the oral agreement on October 1, 1937, and at all timesmaterial herein, a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (a) of the Act, and that saidunit insured to such employees the full benefit of their right to self-organization and to collective bargaining and otherwise effectuatedthe policies of the Act.40On the basis of the above-stated findingwe conclude that said contract is valid within the proviso to Section 8(3) of the Act.41We have previously found that the contract was ineffect on June 24 and 25, 1938, when Nash, Cleland, and Wallingwere discharged.That the three truck drivers were aware of theexistence of a closed-shop agreement between Local 208 and therespondent seems clear from the fact that they were all in the employof the respondent at the time of the August 1937 strike and knewthat the strike settlement agreement required membership in Local208 as a condition of continuing employment with the respondent.However, it is unnecessary in this case that the record show that thethree truck drivers had personal knowledge of the existence of suchan agreement.The agreement was entered into with representativesthe A F of L Teamsters he could not take them back so long as they were members of the C I 0Hyans,a representative of the A F of L , was present at the interview and told the striking employees that theycould work only if they relinquished membership in the C I 0.The truck drivers and other strikers'returned to the picket lineSkinner denied the statements attributed to him and testified that each of thedrivers said that he was quittingThe truck drivers deny that they told Skinner they were quitting andin view of their efforts to return to work the next day we cannot credit Skinner's testimonyWe find onthe basis of all the evidence that they were dischargedThe respondent contends that the truck driverscould not have been discharged because Skinner had no authority to hire or discharge employees It isunnecessary to determine this contention because Superintendent Dosier's action on the morning of June 25,when the truck drivers returned to the plant,was a discharge even if Skinner's statement of the eveningbefore did not effect a discharge4iThis finding is predicated upon the following facts(1) the respondent and the Teamsters bargainedseparately for the truck drivers and for warehousemen,and self-organization had placed the truck driversin a separate local from the respondent's other employees,(2) the truck drivers spend most of their timeaway from the plant,and (3)both the respondent and representatives of Local 208 recognized that theproblems relating to wages and working conditions of the truck drivers were essentially different from thoserelating to other of the respondent's employees.SeeMatter of Century Biscuit CompanyandUnited BakingWorkers L I U, No 86,9 N. L R B 1257, 126041The Trial Examiner found that the alleged oral agreement had not been established by the record andaccordingly found that Nash, Cleland,and Walling were discriminatorily discharged. TAYLOR MILLING CORPORATION441of Local 208, a labor organization of which all three drivers. weremembers, and they must be presumed to have had knowledge of theacts of their representatives and to be bound by such acts.42Thus,the truck drivers joined Local 1-26 of the C. I. O. with full knowledgethat it violated the terms of their employment with the respondent.On the basis of the above-stated facts and conclusions, we find thatthe closed-shop agreement operates as a defense to the charge of dis-crimination contained in the complaint.Accordingly,, we find thatthe respondent has not, by discharging or laying off Phillip G. Nash,Everett Cleland, and Charles Walling, unlawfully discriminated inregard to their hire or tenure of employment.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above,occurring in connection with the operations of the respondent de-scribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that the respondent has engaged in and is engagingin unfair labor practices, we will order it to cease and desist therefromand to take certain affirmative action which we find necessary toeffectuate the policies of the Act.43We have found that the respondent discriminated with regard tothe hire and tenure of employment of Johnson, Wykes, and Smithbecause of their union activities.In order to effectuate the policiesof the Act, we shall order the respondent to offer to those employees,with the exception of Johnson,44 reinstatement to their former positionswithout prejudice to their seniority and other rights and privileges.The respondent contends that Smith and Wykes are not eligiblefor reinstatement on the ground that they halve obtained regular andsubstantially equivalent employment and, hence, are not employeeswithin the meaning of Section 2 (3) of the Act. In May 1937,followingtheir discharge, Smith and Wykes were hired by the A. F. of L. as42CfMatter ofAnslev Radio CorporationandLocal 1221 United Electrical&RadioWorkers of America,C 1 0., 18 N.L R B 1028.43As pointed out herembefore, International Brotherhood of Teamsters,Chauffeurs, Stablemen andHelpers,Local 208,was succeeded so far as,concerned the warehousemenby Flour, Grain, Feed,CerealWarehousemen'sLocal Union 757, whichin turn has been succeededby Flour, Feedand CerealWorkers'Union, Local21830.The record also shows that Local 208 has relinquished its jurisdiction over the respond-ent's truck drivers to Local 848 of the Teamsters In order to effectuate the policiesof the Act, it is necessary to,and we shall, order the respondent to cease and desist from discouraging membership in Flour,Feed and CerealWorkers'Union, Local 21830, or any other labor organizationwhichmay have membersamong the respondent's employees4, In the case of Johnson,we have found that he does not desire reinstatement with the respondentAc-cordingly, we shall not order the respondent to reinstate him. 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion organizers and later, about October of the same year, werepromoted to business agents.According to Wykes, he received about$15 per week in the former capacity and about $35 per week'in thelatter.In February 1938 that employment terminated. Their workwith the A. F. of L. was completely different in character, wages,hours, working conditions, tenure and incidents of employment fromtheir work for the respondent. It was temporary in nature and wasgiven to two active union members penalized for such activity underthe circumstances here disclosed.We find that it did not constituteregular and substantially equivalent employment.However, even ifcontrary to our finding such employment was regular and substan-tially equivalent, we do not so construe the language of Section 10 (c)of the Act as to deny us power to require their reinstatement with backpay in order to effectuate the policies of the Act 45 and we find therespondent's contention 'to be without merit.The respondent also contends that Wykes and Smith are barredfrom reinstatement by (1) their alleged conduct since their dismissalby the A. F. of L. and (2) their alleged ineligibility for membership inLocal 21830, the successor to Local 757 and to its closed-shop contract.The contention is not supported by the record in either respect.As tothe first allegation, the respondent adduced evidence during the hear-ing intended to show that Wykes and Smith had attempted to sellconfidential union information and had offered their services as laborspies to various local employers.That evidence, however, was hear-say and self-serving in character and we are not persuaded by it.4sWith regard to the second allegation, the respondent relies upon thefact that charges had been preferred by Local 757 and were stillpending against Smith and Wykes.But it was revealed during thehearing that about 3 or 4 weeks prior thereto the A. F. of L. hadoffered, in response to the respondent's request for a new employee,to send Smith back for reemployment.That fact raises the pre-sumption, in the absence of an unequivocal showing to the contrary,that Smith and Wykes are not ineligible for membership in A. F. ofL. Local 21830. In view of all the evidence, we find that Smith andWykes are not barred from reinstatement for the reasons alleged.In addition to an order of reinstatement, our usual remedy where wehave found a discriminatory discharge is an order directing the respond-ent to make whole the discharged employee for any loss of pay suf-fered by reason of the discharge by payment of a sum of money equalto the amount such person would normally have earned as wages from45 SeeMatter of Eagle-PicherMilling &Smelting Company,A Corporationand Eagle-Picher Lead Com-pany, A CorporationandInternationalUnion of Mine, Mill & Smelter Workers, Local Nos. 15, 17, 107, 108,111,16 N. L R. B 727. Cf.National LaborRelations Boardv Botany Worsted Mills, Inc.,106 F (2d) 263(C. C A. 3), modifying,and enforcingasmodified, and remanding for further determinationMatter ofBotany WorstedMills, IncandTextileWorkersOrganizingCommittee,4 N. L. R B. 292.40 SeeMatter ofThompsonCabinetCompanyandCommittee for Industrial Organizat'on, Local IndustrialUnion No. 115,11N. L. R. B 1106. TAYLOR MILLING CORPORATION443the date of the discriminatory discharge to the date of the offer of rein-statement, with certain deductions.In its exceptions the respond-ent contends that the claims of Johnson, Wykes and Smith arebarred by lathes.Johnson was discharged on February 29, 1936.The original charges in these proceedings were filed on November 14,1938.Johnson was not named in this charge. It was only when thecharges were amended in March 1939, more than 3 years after hisdischarge, that Johnson was included among the persons alleged tohave been discriminatorily discharged by the respondent.By thattime Johnson had had other employment for almost 3 years and didnot desire reinstatement to his employment with the respondent.There is no showing that during the lapse of time any efforts weremade to obtain his reinstatement or any other adjustment of hisdiscriminatory discharge.Under these circumstances we shall notorder the respondent to make any payment of back pay to Johnson.47Wykes and Smith were discharged on May 1, 1937.Charges werefiled with the Board by the A. F. of L. about May 4, 1937, but werewithdrawn in July 1937.No subsequent efforts were made either bythe A. F. of L. or any other agent of Wykes and Smith to obtainreinstatement or other redress for the alleged discrimination practicedagainst them until the filing of charges in this proceeding on November14, 1938.We are of the opinion that the respondent should not berequired to make Wykes and Smith whole for any loss of pay betweenthe time the charges were withdrawn by the A. F. of L. in July 1937and refiled by Wykes and Smith in November 1938.48We shalltherefore order the respondent to make whole Wykes and Smith forany loss of pay they may have suffered by reason of the discriminationwith regard to their hire and tenure of employment by payment toeach of them, respectively of a sum of money equal to the amountwhich they each normally would have earned as wages from.the dateof said discrimination to the date on which the charges filed by theA. F. of L. were withdrawn and from November 14, 1938, the date onwhich the charges in this proceeding were filed, to the date of the offersof reinstatement, less their respective net earnings 49 during saidperiod.47Matter of Inland Lime and Stone CompanyandQuarryWorkers International Union of North America,Branch No 259,8N L R B 944,Matter of Firestone Tire and Rubber Company of CaliforniaandUnitedRubberWorkers of America,Local 100.22 N L R B. 580.48Matter of Crowe Coal CompanyandUnitedMine Workers of America, District No14, 9 N L.R B 114946By "net earnings"ismeant earnings less expenses,such as for transportation,room,and board,incurredby an employee in connection with obtaining work and working elsewhere than for the respondent, whichwould not have been incurred but for his unlawful discharge and the consequent necessity of his seekingemployment elsewhereSeeMatter of Crossett Lumber CompanyandUnited Brotherhood of Carpentersand Joiners of America,Lumber and Sawmill Workers Union,Local 2590,8 N. L R B 440 Monies receivedfor work performed upon Federal,State, county,municipal,or other work-relief projects are not consideredas earnings,but, as provided below in the Order,shall be deducted from the sum due the employee,and theamount thereof shall be paid over to the appropriate fiscal agency of the Federal,State,county, municipal,or other government o: governments which supplied the funds for said work-relief projects.SeeMatter 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.InternationalLongshoremen's, andWarehousemen'sUnion,Local 1-26, and International Brotherhood of Teamsters, Chauffeurs,Stablemen and Helpers of America, Local 208, and Flour, Food andCerealWorkers' Union, Local 21830, are labor organizations withinthe meaning of Section 2 (5) of the Act.Flour, Grain, Feed, CerealWarehousemen's Local Union 757 was a labor organization withinthe meaning of Section 2 (5) of, the Act.,2.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (1) of the Act.3.By discriminating in regard to the hire and tenure of employ-ment of William V. Johnson, Avery Smith, and James L. Wykes,and thereby discouraging membership in Local 208, the respondenthas engaged in and is engaging in unfair labor practices within themeaning of Section 8 (3) of the Act.4:The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7) ofthe Act.5'.The respondent has not discriminated in regard to the hire andtenure of employment ofWalter Crouch, J. L. Cross, S. E.Miller,Steven E. Abbott, Phillip G. Nash, Everett Cleland, and CharlesWalling, within the meaning of Section 8 (3) of the Act.ORDERUpon the basis of the foregoing findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that therespondent,TaylorMilling Corporation, and its officers, agents,successors,and assigns,shall:1.Cease and desist from:(a)Discouraging membership in Flour, Feed and Cereal Workers'Union, Local 21830, or any other labor organization of its em-ployees by discharging, laying off, or refusing to reinstate any of itsemployees, or in any other manner discriminating in regard totheir hire or tenure of employment or any other term or condition oftheir employment;of Eagle-PieperMining & Smelting Company, A Corporation,andInternationalUnion of Mine.Mill & Smelt-erWorkers,Local Nos15, 17, 107,108, and 111, supra"Net earnings"do not include,however, unemployment insurance benefits or direct relief paymentsreceived during the period of unemployment resulting from the unlawful dischargeNo deductions fromback pay shall be ordered therefor.SeeMatter of Pennsylvania Furnace and Iron CompanyandLodge No.1328, InternationalAssociation of Machinists, 13 N. L.R. B. 49. TAYLOR MILLING CORPORATION ° ''445(b) In any other manner interfering; with', '`estraining; or,soereingits employees in the exercise of their rights to self-organi'zation' `tooform, join, or assist labor organizations, to bargain collectively th'r'oughrepresentatives of their own choosing, and to engage ,in, concertedactivities for the purposes of collective bargaining , or,oIIJ1"ther r mutualaid or protection, as guaranteed in Section 7 ',of the National LaborRelations Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:,(a)Offer to Avery Smith and James L. Wykes immediate and fullreinstatement to positions held by them on May, 1,, 1937, withoutprejudice to their seniority and other rights'an'd,privileges,(b),Make whole Avery Smith and James i . Wykesi fort any, loss, ofpay they may have suffered by reason of their discharge, by paymentto each of them of a sum of money equal to that which he normallywould have earned as wages during the periods from May 1, 1937,to the date in July 1937 when the charges filed byr the .A. F.- tof L.11were withdrawn, and from November 14, 1938,, to, the ,ate ,of t heoffer of reinstatement,' less his respective net earnings 50 during saidperiods; deducting, however, from the amount otherwise, due, each ofthem, monies received by them respectively, during, said period }forwork performed upon Federal, State, county, municipal,', of otherwork-relief projects, and pay over the,amourts so deducted' to the''I,,.t,;,,— t I it ,appropriate fiscal agency of the Federal, * State, county,, municipal= orother government or governments which supplied the funds for; saidwork-relief projects;(c)Immediately post notices in conspicuous places at its plant,and maintain for a period of at least sixty (60) ,consecutive days fromthe date of posting, notices to its employees stating: (1) that the're-spondents will not engage in the conduct from which it is_ordered tocease and desist in paragraphs 1 (a) and (b) of this Order; (2)'thatthe respondent will take the affirmative action set forth in paragraphs2 (a) and (b) of this Order; (3) that the respondent's employees arefree to become and remain members of Flour, Feed and Cereal Work-ers'Union, Local 21830 or any other labor organization of the re-spondent's employees, and the respondent will not discriminateagainst any employees because of membership or activity in any suchorganization;(d)Notify the Regional Director for the Twenty-first Region inwriting within ten (10) days from the date of this Order what stepsthe respondent has taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint, in so far as italleges that the respondent has engaged in and is engaging in unfairlabor practices, within the meaning of Section 8 (3) of the -Act with60 See footnote 49supra. 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDregard to,Walter Crouch, J. L. Cross, S. E. Miller, Steven E. Abbott,PhillipB. Nash, Everett Cleland, and Charles Walling, be and ithereby is, dismissed.MR. EDWIN S. SMITH, concurring in part and dissenting in part:I concur in the findings and decision of the Board that the dischargesofWilliam V. Johnson on February 29, 1936, and of James L. Wykesand Avery Smith on May 1, 1937, were discriminatory dischargesdiscouraging membership in Local 208, and in the dismissal of thecomplaint relating to Walter Crouch, J. L. Cross, S. E. Miller, andSteven E. Abbott..However, I am not in accord with the opinion of the Board that thedischarges of the three truck drivers, Nash, Cleland,'and Walling,were lawful within the meaning of the proviso clause of Section 8 (3)of the Act and that the complaint as related to them should there-fore be dismissed. In the first place, I am not convinced under allthe' circumstances that there was any closed-shop agreement cover-ing the truck drivers.However, assuming the existence of a valid'closed-shop contract, for the reasons stated in my dissenting opinioninMatter of Ansley Radio CorporationandLocal 1221 United Elec-trical ct RadioWorkers of America, C. I.0.,11 it is clear to me thatthe proviso clause of Section 8 (3) does not permit an employer whohas made such a contract to enforce its terms, at the request of thecontracting labor organization, at a time when a majority of theemployees in the appropriate collective bargaining unit covered bysuch contract have transferred their allegiance to another labor or-ganizationand this fact is known to the employer. I am thereforeof the opinion that the respondent violated Section 8 (3) of the Act'by discharging the three truck drivers because of their membership`in Local 1-26.51 18 N. L. R. B. 1028.